DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the filing date of 3/13/2020.
Claims 1-12 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2020 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage apparatus” and “packaging unit” in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A Model-Driven Approach to Automate the Deployment and Management of Cloud Services” to Bhattacharjee et al.

Per claim 1, Bhattacharjee teaches a packaging support system capable of communicating with a first management unit that manages one or more source codes, and a marketplace system that manages one or more packages created based on one of the source codes and causes a package, regarding which an instruction is issued 
a storage apparatus that stores correspondence relationship information which is associated with identification information capable of identifying a package, identification information capable of identifying a source code on which the package is based, and identification information capable of identifying an instance of the package (see at least page 3, col.2 “The Knowledge Base of CloudCAMP comprises a database and the application type templates. 1) Knowledge Base Database Design: The ER diagram of the knowledge base database is depicted in Figure 2(a), which shows the artifact sets stored in the knowledge base. We have structured it as four tables: os_pkg_mgr, os-dependency, packages and swdependency to build the knowledge database. We store (1) all the operating systems, their distributions, package manager and versions in the os_pkg_manager table, (2) all available application component types, e.g., PHP based web application, MySQL based DB applications, etc. in the swdependency table, and (3) all the software packages needed for a particular application type are found using reverse engineering and stored in the packages table. We build the lookup table manually to handle these variability points. The sample section of the database table structure is shown in Figure 2(b)...”); and a packaging unit that, on the basis of reception of an instruction to package a specified instance from the terminal operated by the user, acquires a specified source code associated with the specified instance based on the correspondence 1) Knowledge Base for Generation of Infrastructure-ascode Solution for Deployment: CloudCAMP’s generative capabilities (Requirement III-A2) are enabled via a WebGME plugin, which is invoked by a user after the modeling process. It generates and executes IAC as described in Algorithm 1... 3) Generation of Infrastructure-as-code for Migration: For migration of application components on CloudCAMP, the ‘deleteFrom’ connection type specifies from where the user wants to move the application components and attaches a ‘migrateTo’ connection type to indicate the destination…”).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Infrastructure as Code-Final Report” to John Klein.

Per claim 1, John Klein teaches a packaging support system capable of communicating with a first management unit that manages one or more source codes, and a marketplace system that manages one or more packages created based on one of the source codes and causes a package, regarding which an instruction is issued from a terminal operated by a user, to be available as an instance in a specified execution environment, the packaging support system comprising:
a storage apparatus that stores correspondence relationship information which is associated with identification information capable of identifying a package, identification information capable of identifying a source code on which Figure 3 Original Running System; see also at least page 8 “…Use the package installation history from the package manager.  There are a number of package managers used by Linux distributions, such as rpm, yum, and apt. In all cases, the package manager maintains a list of packages that have been installed on the system (and packages that have been removed). Each installed package includes a manifest that lists all files copied, both executable files and dependent files such as configuration files…”); and a packaging unit that, on the basis of reception of an instruction to package a specified instance from the terminal operated by the user, acquires a specified source code associated with the specified instance based on the correspondence relationship information from the first management unit and outputs the specified source code (see at least pages 13-14 “…The Generate component uses the populated Deployment Model to automate the generation of the IaC artifacts needed to provision and configure each node in the target system…The generated artifacts include a list of all packages installed on each node of the target system. This allows the DRAT user to look across nodes and decide which packages can be grouped into a system-wide (or enterprise-wide) base operating system configuration, and those packages can then be moved to a new common role. Additionally, the configuration files are configured to be installed as templates, so the user can easily customize the values for each node…”).


Claims 1-4 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2019113216A1 to Kranga et al.

Per claim 1, Kranga teaches a packaging support system capable of communicating with a first management unit that manages one or more source codes, and a marketplace system that manages one or more packages created based on one of the source codes and causes a package, regarding which an instruction is issued from a terminal operated by a user, to be available as an instance in a specified execution environment (see at least FIG. 3A), the packaging support system comprising:
a storage apparatus that stores correspondence relationship information which is associated with identification information capable of identifying a package, identification information capable of identifying a source code on which the package is based, and identification information capable of identifying an instance of the package; and a packaging unit that, on the basis of reception of an instruction to package a specified instance from the terminal operated by the user, acquires a specified source code associated with the specified instance based on the correspondence relationship information from the first management unit and outputs the specified source code (see at least paragraph [0076] “FIG. 6 is a flowchart representation of code generation performed by SuperHub for a SuperStack in accordance to one or more embodiments of the disclosed technology…a user selects components using the SuperHub Control Plane (e.g., on “Create SuperHub stack template” screen)…validates all parameters provided by the user and check compatibility of the components…creates a new code repository for this particular SuperHub stack template…transforms the generic automation code that it fetches from the central repository into user-specific code…generates a hub manifest file…also generates component input parameters…based on its knowledge of the user (e.g., usage pattern and budget), SuperHub further modifies the parameters to adapt to the user’s needs…merges manifest into the version control repository to generate a stack-specific template…”; see also at least FIGS. 7A-7C).

Per claim 2, Kranga further teaches
wherein the packaging unit compares a first configuration file which defines an operation of an instance generated from the specified source code, with a second configuration file which defines an operation of the specified instance, extracts a changed value from the first configuration file, reflects the extracted value in the specified source code, and outputs  a resultant source code (see at least paragraphs [0059-0061] “In some embodiments, the set of pre configured SuperStacks are provided in the form of SuperHub stack templates. Using the SuperHub Control Plane, developers can simply select one of the pre-configured templates that incorporates their preferred tools…Agile Stacks also provides the flexibility for the developers to select individual stacks/components that are suitable for their business needs. This allows an easier transition from existing ad-hoc management of stacks to the use of Agile Stacks.  FIG. 5 shows an exemplary user interface that allows technical teams to build customized SuperHub stack templates in accordance to one or more embodiments of the disclosed technology. Stack components can be organized into categories such as storage, networking, monitoring, or security. For example, in FIG. 5, Elasticsearch, Fluentd, and Kibana (EFK stack) is selected as the stack to be used for system monitoring within the SuperStack configuration.  ElasticSearch is a schema-less database that has powerful search capabilities and is easy to scale horizontally. Fluentd is a cross-platform data collector for unified logging layer. Kibana is a web-based data analysis and dashboard tool for ElasticSearch that leverages ElasticSearch's search capabilities to visualize big data in seconds.  Once the EFK stack (501) is selected, only the stacks that have been pre-tested to work with EFK remain active in the SuperHub Control Plane to ensure that the custom selected components/stacks can work together. The stacks that have been determined to be incompatible with EFK stack (e.g., Clair 503), based on the compatibility matrix generated during the testing stage, are marked as unavailable by Agile Stacks. Developers can proceed to select all relevant components to be used in the SuperStack and let the system create a corresponding SuperHub stack template…”).


wherein each of the source codes managed by the first management unit: 
is a prototype of a configuration file which defines an operation of an instance generated from the source code (see at least FIG. 7B); and is configured by including prototype information including a fixed value, 536172618-1HITACH14-341900482US01which is a predetermined value, and a variable for assigning a value, and variable information including a value to be assigned to the variable (see at least FIG. 7C); and wherein the packaging unit judges whether the extracted value is a value to be assigned to the variable or not; and if it is determined that the extracted value is not the value to be assigned to the variable, the packaging unit adds a variable to assign the extracted value to the prototype information of the specified source code (see at least paragraph [0061] “…Once the EFK stack (501) is selected, only the stacks that have been pre-tested to work with EFK remain active in the SuperHub Control Plane to ensure that the custom selected components/stacks can work together. The stacks that have been determined to be incompatible with EFK stack (e.g., Clair 503), based on the compatibility matrix generated during the testing stage, are marked as unavailable by Agile Stacks. Developers can proceed to select all relevant components to be used in the SuperStack and let the system create a corresponding SuperHub stack template…”).  

Per claim 4, Kranga further teaches
see FIG. 7C “name:component.kubernetes.master.count value: 1”; see also at least FIG. 12A “Master count”).

Per claim 9, Kranga further teaches
comprising a storage apparatus that stores transformation rule information which defines whether to set a value of the prototype information as a variable or not, wherein when the packaging unit determines that the extracted value is not a value to be assigned to the variable, and also determines based on the transformation rule information that the extracted value should be set as the variable, the packaging unit adds the variable for assigning the extracted value to the prototype information of the specified source code (see at least paragraph [0061] “Once the EFK stack (501) is selected, only the stacks that have been pre-tested to work with EFK remain active in the SuperHub Control Plane to ensure that the custom selected components/stacks can work together. The stacks that have been determined to be incompatible with EFK stack (e.g., Clair 503), based on the compatibility matrix generated during the testing stage, are marked as unavailable by Agile Stacks. Developers can proceed to select all relevant components to be used in the SuperStack and let the system create a corresponding SuperHub stack template).


comprising a storage apparatus that stores transformation rule information which defines whether to use a value of a configuration file, which defines an operation of an instance, or to use a value of a source code on which the instance is based, wherein when the packaging unit determines based on the transformation rule information that a value of the second configuration file should be used for the extracted value, the packaging unit reflects the extracted value in the specified source code and outputs the resultant source code (see at least paragraph [0061] “Once the EFK stack (501) is selected, only the stacks that have been pre-tested to work with EFK remain active in the SuperHub Control Plane to ensure that the custom selected components/stacks can work together. The stacks that have been determined to be incompatible with EFK stack (e.g., Clair 503), based on the compatibility matrix generated during the testing stage, are marked as unavailable by Agile Stacks. Developers can proceed to select all relevant components to be used in the SuperStack and let the system create a corresponding SuperHub stack template).


Per claim 11, Kranga further teaches
wherein the packaging unit displays a result of reflecting the extracted value in the specified source code on a display device (see at least FIG. 12A).



Per claim 12, Kranga teaches a packaging support system for a packaging support system capable of communicating with a first management unit that manages one or more source codes, and a marketplace system that manages one or more packages created based on one of the source codes and causes a package, regarding which an instruction is issued from a terminal operated by a user, to be available as an instance in a specified execution environment (see at least FIG. 3A), the packaging support system comprising: 
a storage apparatus that stores correspondence relationship information which is associated with identification information capable of identifying a package, identification information capable of identifying a source code on which the package is based, and identification information capable of identifying an instance of the package; and a computer, wherein the computer: receives an instruction to package a specified instance from the terminal operated by the user; and56 6172618-1HITACH14-341900482US01acquires a specified source code associated with the specified instance based on the correspondence relationship information from the first management unit and outputs the specified source code (see at least FIG. 3D; see also at least paragraph [0054] “Deployment of the SuperStack is simple - Agile Stacks allows a single-operation deployment of the entire SuperStack. FIG. 3D shows an example of deploying an entire SuperStack by clicking on a single button in accordance to one or more embodiments of the disclosed technology. As shown in FIG. 3D, the entire Demo SuperStack can be deployed by clicking on a single button "Deploy" (321). This greatly simplified deployment process enables continuous deployment of the SuperStacks, providing continuous integration/continuous development (CI/CD) while implementing a flexible toolchain that standardizes DevOps processes and tools…”).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 10791021 discloses Technologies are disclosed for storage and retrieval of parameters used in the creation and editing of infrastructure-as-code (IAC) templates.
	U.S. 10884732 discloses automation utilizing infrastructure as code modules.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191